Citation Nr: 1739963	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 4, 2008, for the grant of service connection for right eye pinguecula.  

2.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease (DDD) involving L4-L5, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active service from March 1985 to March 1991, October 1997 to July 2002, January 2006 to October 2006, September 2007 to September 2008, and from January 2011 to August 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the March 2009 rating decision, the RO granted service connection for right eye pinguecula, and evaluated it as noncompensably disabling, effective September 4, 2008.  The Veteran filed a notice of disagreement (NOD) with the effective date assigned for the grant of service connection for this disorder in April 2009, and perfected a timely appeal of this decision in October 2009 (date-stamped as received in November 2009).  In the November 2011 rating decision, the RO continued the 10 percent rating for the Veteran's lumbosacral strain with DDD involving L4-L5.  The Veteran filed an NOD with the RO's denial of a rating in excess of 10 percent for his low back disorder, and perfected a timely appeal of the November 2011 decision in December 2013.  

Although the Veteran was represented by the Veterans of Foreign War earlier in the appeal, in the most recent December 2016 VA Form 21-22, the Veteran appointed the Virginia Department of Veteran Services as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631 (f)(1).  Subsequent letters issued by the VA to the Veteran list the Virginia Department of Veteran Services as his representative.  

The issue of entitlement to a rating in excess of 10 percent for lumbosacral strain with DDD involving L4-L5 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran to the effect that he no longer intended to appeal his claim seeking entitlement to an effective date earlier than September 4, 2008, for the grant of service connection for right eye pinguecula.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim of entitlement to an effective date earlier than September 4, 2008, for the grant of service connection for right eye pinguecula have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2016). 

As previously noted, by way of the March 2009 rating decision, the RO granted service connection for right eye pinguecula, and evaluated it as noncompensably disabling, effective September 4, 2008. The Veteran disagreed with the effective date assigned for the grant of service connection for this disorder, and in October 2009, he perfected an appeal with respect to this issue. 

In an August 2010 statement, the Veteran expressed his desire to withdraw from appellate review his appeal for entitlement to an earlier effective date prior to September 4, 2008, for the grant of service connection for the right eye pinguecula.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim, is not appropriate.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 20.204 (2016).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


ORDER

The appeal for entitlement to an effective date earlier than September 4, 2008, for the grant of service connection for right eye pinguecula is dismissed


REMAND

The Veteran contends that his service-connected lumbosacral strain with DDD involving L4-L5 is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim is required to allow for further development of the record. 

The Veteran underwent the most recent VA examination in connection to his low back disability in September 2016, and the disability benefits questionnaire (DBQ) was completed by a VA nurse practitioner.  During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the September 2016 DBQ report included one set of range of motion findings, and did not specify whether such testing was taken during active or passive motion.  In addition, the September 2016 DBQ report did not including joint testing for pain on nonweight-bearing, nor do they specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that this examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded new VA examinations before a decision can be rendered on his claim.

In addition, in an October 2016 statement the Veteran indicated that he had received treatment for his low back disorder at the VA medical center (VAMC) in Hampton, Virginia.  He (the Veteran) requested that his updated VA treatment records from the Hampton VAMC, to include a November 2015 magnetic resonance imaging (MRI) report be obtained and associated with the claims file.  As such, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).


Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him for his claimed low back disorder.  This shall specifically include any private treatment records, updated treatment records from any VA facility, to include the VAMC in Hampton, Virginia.  This should also include report of the November 2015 MRI, which was conducted at the Hampton VAMC. The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected lumbosacral strain with DDD involving L4-L5. The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected lumbar spine disability. 

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test motion of the lumbar spine disability in active motion, passive motion, weight-bearing, and nonweight-bearing, as appropriate and indicate such on the examination report.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's lumbar spine disability. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


